Citation Nr: 1435180	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-39 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for peripheral neuropathy of the right upper extremity secondary to service-connected diabetes mellitus.

3. Entitlement to service connection for peripheral neuropathy of the left upper extremity secondary to service-connected diabetes mellitus.

4. Entitlement to service connection for peripheral neuropathy of the right lower extremity secondary to service-connected diabetes mellitus.

5. Entitlement to service connection for peripheral neuropathy of the left lower extremity secondary to service-connected diabetes mellitus.

6. Entitlement to service connection for an eye disorder, to include: diabetic retinopathy, retinal detachment, and constricted visual field, as due to service-connected diabetes mellitus.

7. Entitlement to service connection for stroke, to include residuals of stroke, as due to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran had active service from March 1973 until September 1977. 

The matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in June 2008.  

In an October 21, 2009 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Member of the Board in connection with his claim.  In December 2012, the Veteran's representative submitted a statement that requested a withdrawal of Veteran's hearing request in this matter and requested a final determination as soon as possible.  There are no other hearing requests of record.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e).

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the Board has characterized the issues of entitlement to service connection for diabetic retinopathy with retinal detachment and entitlement to service connection for stroke to the broader issues of entitlement to service connection for an eye disorder, to include: diabetic retinopathy, retinal detachment, and constricted visual field and entitlement to service connection for stroke, to include residuals of stroke, as is reflected on the cover page.  

The Veteran's entire claims file, to include the portions contained in the electronic "Virtual VA" system has been reviewed.

The issue of entitlement to service connection for stroke is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's service treatment records (STR) demonstrate that the Veteran had elevated blood sugar levels and an impression of type II diabetes during service.

2. The Veteran's private physician reports that she treated him multiple times in the 1970's for diabetes mellitus.

3. The evidence of record demonstrates that diabetes mellitus likely manifested during active service.

4. The Veteran's peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities is due to the Veteran's diabetes mellitus. 

5. The Veteran was diagnosed with diabetic retinopathy and constricted visual field due to treatment of the Veteran's diabetic retinopathy during the appeal period. 


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2. The criteria for service connection for peripheral neuropathy of the right upper extremity, secondary to service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

3. The criteria for service connection for peripheral neuropathy of the left upper extremity, secondary to service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

4. The criteria for service connection for peripheral neuropathy of the right lower extremity, secondary to service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

5. The criteria for service connection for peripheral neuropathy of the left lower extremity, secondary to service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

6. The criteria for service connection for an eye disorder, to include: diabetic retinopathy, retinal detachment, and constricted visual field, secondary to service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claims of entitlement for service connection for diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, and an eye disorder have been granted.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for Diabetes Mellitus

The Veteran contends that he suffered from diabetes mellitus during his active service or at least within one year of his separation from service.  The Veteran had active service from March 1973 until September 1977.  He states that he started on medication for his blood sugar prior to exiting service and that he was diagnosed with diabetes mellitus when he began a new job within one year of exiting service.  The Veteran also contends that elevated blood sugar levels in his STR, as well as, repeatedly being put in a weight control program during service indicates that his diabetes mellitus began while he was in service.     

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements. Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).

Several alternate paths to service connection exist for certain chronic diseases identified in 38 C.F.R. §3.309(a), such as diabetes mellitus.  For these conditions, service connection may be granted if the chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (finding that "§3.303(b) is constrained by §3.309(a), regardless of the point in time when a Veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed n §3.309(a).").  If, however, a chronic disease is noted during service, but is either not chronic or the diagnosis could be questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection. 38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.

In the Veteran's application for service connection, the Veteran asserts that he has had diabetes mellitus since his active service in 1976.  However, the claims file contains several documents, including statements submitted from the Veteran, that indicate differing times for the manifestation and diagnosis of his condition.  In his September 2009 VA Form 9, the Veteran states that during service he had heightened blood sugar level, but that he was unaware that he had symptoms of diabetes and that he did not have a diagnosis of diabetes at that time.  He argues that after he exited service he applied for a job and when he was given an employment related physical in 1978 he diagnosed with diabetes within one year of his separation from service.  In December 2012, the Veteran submitted a statement reporting that while he was in the service he treated with a private physician, Dr. H.  The Veteran states that Dr. H. diagnosed him with diabetes mellitus while he was in the service and that he began taking medication for diabetes mellitus at the same time.  The Veteran reported that he began taking medication for diabetes after he was taken to the hospital emergency room one evening by his wife after Dr. H. called his wife and informed her that he had diabetes and dangerously high blood sugar levels.  Then, he stated that his 1978 physical confirmed his existing diagnosis of diabetes mellitus within one year of exiting service.  

Statements of the Veteran regarding the history of his condition vary throughout the Veteran's treatment records.  Records provided by the Social Security Administration (SSA), include records from a private medical group from September 1996 that state the Veteran's diabetes began in 1985.  Records from another private facility from September 1997 state the Veteran's diabetes began in 1984 and that he has required the use of insulin to treat his condition since 1989.  The examiner from the Veteran's VA examination in January 2008 stated that the Veteran's diabetes mellitus began in 1978 and that the Veteran was hospitalized for diabetes related concerns in 1977.  

In December 2012, the Veteran's wife submitted a statement that prior to his exit from service she received a phone call from the Veteran's private physician who informed her that the Veteran's blood tests indicated that he had dangerously high blood glucose levels and that he was diabetic.  The Veteran's wife stated that she rushed her husband to a local emergency room and that the Veteran was admitted to the hospital due to diabetes and was started on diabetes medication.

The Veteran has submitted a statement from Dr. H, his former private physician, that she treated the Veteran for type II diabetes in the 1970's, but her medical records had been destroyed as he had not been her patient within the last ten years. 

The Veteran's STR indicate that in September 1973 the Veteran was reported to be obese and, in December 1973, the Veteran was noted to have a history of hyperglycemia and required evaluation for diabetes mellitus.  In January 1975, the Veteran was 57 pounds over the listed ideal weight and was placed on a diet by his military physician.  In May 1976, the records indicate that the Veteran was not losing weight and was a compulsive eater.  In April 1977, the Veteran had heightened blood glucose levels and an impression of diabetes type II was noted.  At separation, the Veteran was listed as 44 pounds over the maximum weight.  

The Board notes that the Veteran is competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board finds that the Veteran has been a fairly unreliable historian regarding the duration of his condition.  However, while the Veteran's statements change over the course of his appeal, the Veteran's wife has provided evidence of a contemporaneous diagnosis of diabetes mellitus while the Veteran was in active service.  Further, the Veteran's wife indicates that the Veteran has continuously required medication to treat his diabetes since this in-service diagnosis.  This account is supported by the written statement provided by the Veteran's former physician, who indicated that the Veteran required treatment for the claimed condition during the 1970's.  As the Veteran's service lasted from March 1973 until September 1977 (and the one year period after service extends into 1978), it seems likely that his treatment began prior to 1979 if the Veteran received multiple treatments in the 1970's.  Additionally, these statements are supported by the notations in the Veteran's STR that indicate that he had difficulty with weight problems and hyperglycemia as early as 1973 and that these problems persisted through his separation from service in 1977.  The Veteran's STR acknowledge an impression of diabetes mellitus in April 1977 prior to his separation from service, and the Veteran's post-service history is filled with continuous complications from a severe diabetic condition.  

Based upon the evidence of record, the Board finds that after resolving the benefit of the doubt in favor of the Veteran, that the Veteran had a diagnosis of diabetes mellitus during his active service.  As diabetes mellitus is a chronic disease identified in 38 C.F.R. §3.309(a), and the evidence does not suggest that the condition is clearly attributable to an intercurrent cause, the Board finds that the Veteran's currently diagnosed diabetes mellitus is connected to the diabetes mellitus that began during his active service.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for diabetes mellitus is warranted based on the in-service manifestation of his diabetes mellitus and continuity of symptomatology since his separation from service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).

Service Connection for Peripheral Neuropathy of the Bilateral Upper and Lower Extremities, Secondary to Diabetes Mellitus  

The Veteran has contended throughout the appeal period that his peripheral neuropathy of his bilateral upper and lower extremities should be entitled to service connection secondary to his diabetes mellitus.  

In January 2008, the Veteran underwent a VA examination regarding the existence of any current conditions and to provide opinions regarding the etiology any conditions that were found.  The VA examiner diagnosed the Veteran with peripheral neuropathy of the upper and lower extremities with numbness, paresthesia, and reduced sensation in these extremities.  The examiner opined that the Veteran's peripheral neuropathy of the upper extremities and lower extremities was at least as likely as not a complication of the Veteran's diabetes.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson, at 1313 (Fed. Cir. 2009). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board finds that the medical opinion discussed above is highly probative evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295.  As noted above, the Veteran's diabetes mellitus has been found to be service-connected.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for the Veteran's peripheral neuropathy of the bilateral upper and lower extremities, secondary to his service-connected diabetes mellitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.

Service Connection for an Eye Disorder, Secondary to Diabetes Mellitus  

The Veteran has contended that he suffers from an eye disorder, to include: diabetic retinopathy, retinal detachment, and constricted visual field, as due to service-connected diabetes mellitus throughout the appeal period.  The Veteran has made complaints that his vision has been affected by complications of diabetic neuropathy and the treatment that has been required to treat his condition.  

In January 2008, the Veteran was afforded a VA ophthalmology examination as a result of his claims.  The examiner diagnosed the Veteran with a constricted visual field as secondary to previous laser treatment for diabetic retinopathy.  While the examiner indicated that the Veteran did not currently have active diabetic retinopathy, the examiner indicated that the Veteran had significant scarring around the macula bilaterally, and would need regular follow-up regarding possible glaucoma.  An opinion was not provided regarding whether the Veteran had any retinal detachment.  

March 2014 records from the Sepulveda VAMC state that the Veteran had evidence of current diabetic retinopathy during a December 2013 examination.

To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Reiber, at 516-17 (1995).

The Board finds that the medical evidence discussed above to be highly probative.  See Nieves-Rodriguez, at 295.  As the Veteran's diabetes mellitus has been found to be service connected and the Veteran has been found to have a current eye disorder, which includes diabetic retinopathy and a constricted visual field due to treatment for diabetic retinopathy, the Board finds that service connection for an eye disorder, secondary to service-connected diabetes mellitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.


ORDER

Service connection for diabetes mellitus is granted. 

Service connection for peripheral neuropathy of the right upper extremity, as secondary to service-connected diabetes mellitus is granted.

Service connection for peripheral neuropathy of the right lower extremity, as secondary to service-connected diabetes mellitus is granted.

Service connection for peripheral neuropathy of the left upper extremity, as secondary to service-connected diabetes mellitus is granted.

Service connection for peripheral neuropathy of the left lower extremity, as secondary to service-connected diabetes mellitus is granted.

Service connection for an eye disorder, to include: diabetic retinopathy, retinal detachment, and constricted visual field, secondary to service-connected diabetes mellitus is granted.


REMAND

The Veteran has contended that he suffers from stroke and stroke residuals secondary to his service-connected diabetes mellitus.  The Veteran's medical records indicate that the Veteran has had at least two strokes since separation from service and experiences residual problems.  The January 2008 examiner noted one of the Veteran's prior strokes in 1997 and reported that the Veteran was experiencing residual dizziness, however, the examiner did not provide an opinion on whether the Veteran's stroke or the residuals of this condition was connected to service or secondary to his diabetes mellitus.  The Board finds that this claim must be remanded for further development.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any current stroke disorder or any related residual disabilities.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

a. whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed stroke disorder or any related residual disability was incurred by the Veteran's military service.

b. whether it is at least as likely as not (a 50 percent or greater probability) that that any currently diagnosed stroke disorder or any related residual disability was caused or aggravated (permanently worsened) by his service-connected diabetes mellitus, specifically the examiner should note the January 2008 VA examiner's opinion that the Veteran has peripheral artery disease secondary to service-connected diabetes mellitus. 

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

2. The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


